Citation Nr: 0723393	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-34 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder to 
include right leg pain and numbness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service from October 1980 to October 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2. The competent medical evidence shows that the veteran 
currently suffers from a back disorder to include right leg 
pain and numbness.  

3. The competent medical evidence of record does not 
demonstrate that the veteran's current back disorder to 
include right leg pain and numbness was related to military 
service to include an injury sustained in service.


CONCLUSION OF LAW

A back disorder to include right leg pain and numbness was 
not incurred or aggravated in active service.  U.S.C.A. §§ 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  39 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record: (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").  
VCAA notice should also apprise the veteran of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In December 2004 correspondence, the RO apprised the veteran 
of the information and evidence necessary to substantiate his 
claim for service connection, which information and evidence 
that he was to provide, and which information and evidence 
that VA will attempt to obtain on his behalf.  The RO 
notified the veteran of what the evidence must show to 
establish entitlement for service connection.  The RO also 
advised the veteran that it needed evidence showing that his 
back injury existed from military service to the present time 
and described the type of evidence that would help VA make 
its decision.  Moreover, the Board notes that the RO 
requested additional information from the veteran including 
the authorization of a VA Form 21-4142, Authorization and 
Consent to Release Information, in order for the VA to obtain 
medical records to support the veteran's claim.  Further, the 
RO advised the veteran that he should send any evidence in 
his possession that pertained to his claim.  38 C.F.R. § 
3.159 (b)(1) (2006).

The Board observes that the veteran was not specifically 
advised regarding the element of the degree of disability nor 
the element of effective date in the December 2004 VCAA 
correspondence.  However, the notice defect with respect to 
these elements is deemed harmless error in this case.  The 
veteran's claim is being denied for reasons explained below 
and, consequently, no disability rating or effective date 
will be assigned.  Further, neither the veteran nor his 
representative asserts that the veteran did not receive 
adequate notice with respect to his claim.       

Furthermore, the RO provided the veteran a copy of the April 
2005 rating decision and the October 2005 Statement of the 
Case (SOC), which included a discussion of the pertinent laws 
and regulations, a summary of the evidence considered, and 
the basis for the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In regard to VA's duty to assist, the Board notes the 
inclusion of the veteran's service medical records, VA 
medical records dated from February 2003 to March 2005, a VA 
medical examination report dated in March 2005, and the 
veteran's statements in the claims file.  

In further regard to VA's duty to assist, the RO provided the 
veteran with a VA examination and nexus opinion in March 
2005.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  




II.  Evidence

The veteran contends that his current back disorder to 
include right leg pain is related to his time in service.  
Specifically, the veteran relates it to an in-service truck 
accident.   

The service medical records show that the veteran received 
medical treatment for two incidents of back pain during 
service.  

An October 1981 service medical record reveals that the 
veteran injured his back due to lifting heavy ammunition 
boxes while in the field.  The examiner noted that the 
veteran had no significant swelling in the affected area, but 
that slight spasms were occurrent.  It was also noted in the 
record that the veteran's range of motion was within normal 
limits.  The examiner noted an assessment of a possible back 
strain to the lower right lumbar region.  It was recommended 
that the veteran do no heavy lifting for two days and use a 
heating pad.  

A March 19, 1984 service medical record shows that the 
veteran received emergency medical treatment for back pain.  
The veteran reported to the examiner that he was driving a 
dump truck when it began to slide down on the left side.  As 
a result, his back hit the door handle as the truck rested on 
its side.  The VA examiner noted tenderness in the left T 11-
12 areas with low back pain in the left and right area.  The 
examiner indicated that the x-rays revealed that there was no 
fracture or subluxation.  The examiner noted an assessment of 
a left rib contusion.  

A March 19, 1984 service radiographic report noted that an x-
ray was requested of the veteran's lower T spine.  The report 
shows that the x-ray was negative.  

A March 20, 1984 service medical record shows that the 
veteran was treated for low back pain since March 19, 1984.  
The examiner noted that the veteran's back was still sore and 
indicated an assessment of a contusion to the veteran's back.  

A March 21, 1984 service medical record shows that the 
veteran was released from the emergency room with a soft 
tissue injury and no neurological deficit.  The examiner 
indicated that there was no swelling, full range of motion, 
negative for paravertebral muscle spasm, neurological deep 
tendon reflexes were intact, and a normal x-ray.  The 
examiner noted an assessment of a soft tissue injury.  

The service medical records are negative of any complaints, 
treatment, or findings regarding right leg pain or numbness 
related to the veteran's back pain.  

The separation examination report dated in September 1984 
indicates that the veteran's spine and lower extremities were 
clinically evaluated as normal.  The report does not contain 
any notations or documentation regarding any back pain or 
right leg pain or numbness.  

VA medical records from February 2003 to March 2005 document 
the veteran's ongoing treatment for back and right leg pain 
and numbness.  

A February 2003 VA medical record is the first evidence of 
any complaints regarding back pain since the veteran's time 
in service.  The VA examiner noted that a review of the 
veteran's system was unremarkable except occasional lower 
back pain from sleeping on hard floors.  

In a February 2004 VA medical record, the veteran reported 
that he had right foot numbness for seven months.  He stated 
that his three lateral toes, mostly on the posterior side, 
had numbness and tingling.  The VA examiner noted that the 
veteran denied any acute injury, pain, or swelling.  

A December 2004 VA medical record shows that the veteran 
underwent an MRI (magnetic resonance imaging) for the lumbar 
spine.  It was noted that the sagittal T1, T2, and axial T2 
weighted images were obtained.  The radiologist indicated 
that there was moderate degenerative disc disease and a disc 
herniation present at L5-S1, the bone marrow signal was 
normal, and the distal spinal cord and spinal canal were 
unremarkable.  It was noted that axial images at L3-L4 was 
normal, a mild disc bulge was present at L4-5, and a small 
central disc herniation was present at L5-S1 without direct 
neural compression.  The radiologist noted an impression of 
degenerative disc disease at L5-S1 with small central disc 
herniation without direct neural compression.  

A December 2004 VA medical record shows that the veteran 
reported that he had back pain since he separated from 
service.  The veteran stated that he had a workman's 
compensation case for his ear and back five years ago.  The 
examiner stated that the veteran had low back pain with 
severe pain at times, a right leg that throbbed down to the 
calf, and three toes that were numb.  

In a January 2005 VA medical record, the VA neurosurgeon 
noted that the veteran had low back pain and right sciatica.  
The examiner noted that on examination the veteran showed 
hypoactive reflexes throughout.  It was noted that the 
veteran's straight leg raising test was normal and that he 
did not need surgery.  The neurosurgeon opined that the 
veteran probably had a neuropathy.  

A March 2005 VA medical record shows that the veteran 
returned to receive treatment for his back pain and shooting 
pain in the right foot, which he stated that he had 
experienced for two years.  The veteran reported that he had 
a back problem due to an in-service truck accident, but that 
his right leg pain was not related to that accident.  

A March 2005 VA examination report evaluated the veteran's 
claim for service connection for a back disorder and right 
leg pain.  The veteran reported that in 2003 he experienced 
sudden low back pain with radiation down the right lower 
extremity; particularly below the knee with numbness in the 
lateral three toes.  He noted that he currently had low back 
pain on a daily basis with radiation into the right lower 
extremity.  The veteran rated his pain as a 6 on a scale from 
1 to10.  He stated that he used Naproxen and Cyclobenzaprine 
to manage his pain.  The examiner noted that the veteran 
walked with a mild limp favoring the right lower extremity 
and that the veteran's back revealed no abnormal curvatures 
or spasms.  It was further noted that the veteran's deep 
tendon reflexes were 2/4 at the knees, 1/4 at the left ankle, 
and that a right ankle reflex could not be elicited.  The 
examiner indicated that repetitive motion testing revealed no 
further limitations or restrictions such as fatigue, 
incoordination, or instability.  The examiner noted a 
diagnosis of a herniated L5-S1 disc with right S1 
radiculopathy.  The examiner opined that it "was not at 
least as likely as not" that the two strain injuries 
incurred during service are related to the veteran's current 
back and right leg disorder.  The examiner also noted that 
there was no nexus of ongoing treatment between the veteran's 
discharge in 1984 and the onset of current symptoms in 2003.  


III.  Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  C.F.R. 
§ 3.303(a) (2006).  Service connection can be established 
when three criteria are met: (1) existence of a current 
disability; (2) the existence of the disease or injury in 
service, and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d)(2006).  

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms. See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).


IV.  Analysis

The veteran asserts that his current back disorder to include 
right leg pain and numbness is related to his time in 
service.  Specifically, the veteran links his disorder to an 
in-service truck accident.  

The Board notes that the medical evidence of record clearly 
shows a currently diagnosed back disorder to include right 
leg pain.  The March 2005 VA medical examination report notes 
a diagnosis of a herniated L5-S1 disc with right S1 
radiculopathy.  Further, the December 2004 MRI findings 
reveal a diagnosis of moderate degenerative disc disease.  

In addition, the service medical records reveal that the 
veteran received medical treatment for back pain on two 
occasions.  In October 1981, the veteran first sought 
treatment for back pain due to lifting heavy ammunition boxes 
in the field.  The examiner noted that there was a possible 
back sprain in the lower right lumbar region with slight 
spasms, but that there was no swelling, and the veteran's 
range of motion was within normal limits.  In March 1984, the 
veteran received emergency medical treatment for a back 
injury due to an in-service truck accident.  The record 
reveals that when the veteran was discharged, there was no 
swelling, a full range of motion, negative for paravertebral 
muscle spasm, neurological deep tendon reflexes were intact, 
and a normal x-ray.  

Nevertheless, the Board notes that the remaining service 
medical records do not contain any further complaints, 
findings, or treatment regarding any back pain nor do they 
include any notations or documentation regarding any right 
leg pain or numbness associated with the veteran's back pain.  
In addition, the September 1984 separation examination report 
shows that the veteran's spine and lower extremities were 
clinically evaluated as normal.  The Board further notes that 
the veteran did not seek medical treatment for his back pain 
and right leg pain and numbness until February 2003, 
approximately 19 years after separation from service.    
  
Furthermore, the competent medical evidence of record does 
not support the veteran's contention that his back disorder 
including right leg pain and numbness is related to service.  
After a thorough review of the claims file, the VA examiner 
opined that it was not at least as likely as not that the 
injuries incurred during service were related to the 
veteran's current problem of lumbar disc disease and right 
lower extremity symptomatology.  The VA examiner noted that 
the two injuries incurred during service were considered 
strains, that the x-rays were normal, and that the separation 
examination report shows that the veteran's spine was 
clinically evaluated as normal.  The examiner further noted 
that there was no ongoing medical treatment between the 
veteran's discharge and the onset of his current symptoms in 
2003.  Considering that the VA examiner's medical opinion is 
the only one of record, the Board finds it dispositive on 
this issue.  

Based on the foregoing, the preponderance of the evidence 
weighs against the veteran's claim and an award of service 
connection is not warranted.    

In conclusion, the Board notes that the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, the Board 
finds that the preponderance of the evidence is against the 
claim and service connection is not warranted.  38 C.F.R. § 
3.102 (2006).


ORDER

Entitlement to service connection for a back disorder to 
include right leg pain and numbness is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


